DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DANIEL RAYMOND SMITH,
                             Appellant,

                                    v.

                          DALE ANN SMITH,
                              Appellee.

                              No. 4D18-1912

                              [March 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No.
501989DR004225.

  Stephen Isherwood of Law Offices of Travis R. Walker, P.A., Stuart, for
appellant.

   Dale Ann Smith, Tequesta, pro se.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.